United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1712
                                    ___________

Helen Wolde,                           *
                                       *
            Petitioner,                *
                                       * On Appeal from the Board
      v.                               * of Immigration Appeals.
                                       *
John Ashcroft, Attorney General of the *      [UNPUBLISHED]
United States of America,              *
                                       *
            Respondent.                *
                                 ___________

                              Submitted: July 22, 2004
                                 Filed: August 5, 2004
                                  ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Helen Wolde, a citizen of Ethiopia, petitions for review of an order of the
Board of Immigration Appeals (“BIA”) summarily affirming an Immigration Judge’s
(“IJ’s”) denial of her application for asylum, withholding of removal, and relief under
the Convention Against Torture. On appeal, Wolde contends that (1) the BIA’s
decision to affirm without opinion not only violated her right to due process, but
constituted an abuse of discretion; and (2) the IJ erroneously determined that she
failed to establish the requisite well-founded fear of persecution. After careful review
of the record, see Habtemicael v. Ashcroft, 370 F.3d 774, 779 (8th Cir. 2004)
(standard of review), we deny the petition.
       In view of this court’s precedent, Wolde’s various challenges to the BIA’s
streamlining procedures are not well-taken. See Ngure v. Ashcroft, 367 F.3d 975,
983-88 (8th Cir. 2004) (concluding, after lengthy analysis, that the BIA’s decision to
issue an affirmance without opinion is not subject to judicial review); Loulou v.
Ashcroft, 354 F.3d 706, 708-09 (8th Cir. 2003) (concluding that the BIA’s
streamlined review procedure does not violate an alien’s constitutional right to due
process). Moreover, we find no error in the IJ’s factual determination that Wolde
failed to demonstrate a well-founded fear of persecution. Although Wolde claimed
to fear future persecution on the basis of her membership in the Coalition of
Ethiopian Democratic Forces (COEDF), the IJ offered specific and cogent reasons for
discrediting her testimony. See Nyama v. Ashcroft, 357 F.3d 812, 817 (8th Cir. 2004)
(noting the deference owed to an IJ’s credibility finding). Wolde was unable to
accurately testify regarding the details of COEDF’s operations in the United States,
including whether it maintained a website, published a newsletter, or even required
its members to pay dues. In fact, while she acknowledged that the COEDF issues
membership cards, Wolde failed to produce her own. We have considered the
remainder of Wolde’s arguments and find them to be without merit.

      Accordingly, the petition for review is denied.
                      ______________________________




                                         -2-